        Case 9:19-cv-00198-DLC Document 40 Filed 09/03/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 CURT SIMPSON,                                       CV 19–198–M–DLC

                         Plaintiff,

        vs.
                                                            ORDER
 THE WORSTER GROUP LLC, TACO
 DEL SOL, INC., and FAST TRIP, INC.,

                         Defendants.

      Before the Court is the parties’ Stipulation for Dismissal Without Prejudice.

(Doc. 35.) The parties have also filed a copy of their settlement agreement. (Doc.

39.) The parties request the Court dismiss the case without prejudice first, and

then, once the terms of the settlement agreement have been fully discharged, they

indicate they will move to dismiss the case with prejudice. (Doc. 35 at 2.)

      Under Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381 (1994),

a district court may retain jurisdiction to enforce the terms of a settlement

agreement even when a case is dismissed with prejudice. Although the parties

request that the case be dismissed without prejudice first, the Court fails to see how

they can subsequently seek dismissal with prejudice of an already-dismissed case.

Accordingly, the Court will dismiss this case with prejudice but retain jurisdiction.
        Case 9:19-cv-00198-DLC Document 40 Filed 09/03/20 Page 2 of 2



       IT IS ORDERED that this case is DISMISSED WITH PREJUDICE. The

Court retains jurisdiction to enforce the terms of the settlement agreement. (Doc.

39.)

       DATED this 3rd day of September, 2020.
